Citation Nr: 0810460	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  06-07 020A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to separate, compensable evaluations for residual 
scars of the left thigh and leg, due to a grenade explosion.


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.S. Lane, Counsel


INTRODUCTION

The veteran had active service from August 1966 to June 1968.  
His awards and decorations include the Vietnam Service Medal, 
Combat Infantry Badge, and Purple Heart Badge.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which, inter alia, granted service 
connection for residual scars, due to grenade explosion, and 
assigned a noncompensable evaluation, effective September 9, 
2004.

In December 2006, the veteran testified at a hearing before 
the undersigned Veterans Law Judge.  A copy of the hearing 
transcript has been associated with the claims file.

In an August 2007 decision, the Board denied entitlement to a 
compensable evaluation for residual scars of the left thigh 
and leg, due to a grenade explosion.  A timely appeal of that 
decision was filed to the United States Court of Appeals for 
Veterans Claims (Court).

While the case was pending at the Court, the VA Office of 
General Counsel and the appellant's attorney filed a joint 
motion for remand, requesting that the Court vacate the 
Board's August 2007 decision and remand the case for 
readjudication.  In December 2007, the Court granted the 
joint motion, vacated the Board's August 2007 decision and 
remanded the case to the Board for compliance with directives 
that were specified in the joint motion.


FINDING OF FACT

The competent medical evidence of record indicates that the 
residuals of a grenade explosion are manifested by no more 
than slight disability of Muscle Groups XIII and XVII; with 
superficial, nontender scars on the left buttock and left 
upper thigh; no bony, neurological or vascular involvement; 
and no functional loss attributable to the in-service injury.


CONCLUSION OF LAW

The criteria for separate, compensable evaluations for 
residual scars of the left thigh and leg, due to a grenade 
explosion are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.14, 4.55, 
4.56, 4.73, Diagnostic Codes 5313, 5317, 4.118, Diagnostic 
Codes 7803, 7804, 7805 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matter

The Veterans Claims Assistance Act of 2000 (VCAA) amended 
VA's duties to notify and to assist a claimant in developing 
information and evidence necessary to substantiate a claim.  
38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  Under 38 U.S.C.A. § 5103(a), VA must notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim, which information and 
evidence VA will obtain, and which information and evidence 
the claimant is expected to provide.  Under 38 C.F.R. § 
3.159, VA must request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim.  The 
notice must be provided before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

The United States Court of Appeals for Veterans Claims has 
held that VCAA notice requirements apply to all five elements 
of a service connection claim.  These are: 1) veteran status; 
2) existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

Recently, the Court also held that, with regard to claims for 
increased compensation, section § 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
The Court further held that, if the Diagnostic Code (DC) 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
DCs, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life. 

In this case, the RO issued a notice letter in December 2004, 
which properly advised the veteran of the evidence and 
information needed to substantiate his original claim for 
compensation.  This letter further advised the veteran of 
which information and evidence VA will obtain, and which 
information and evidence the claimant is expected to provide.  
The veteran was also asked to provide any evidence in his 
possession that he believes might support his claim.  This 
letter was issued prior to the initial adjudication of his 
claim in the March 2005 rating decision.

Following the grant of service connection for residual scars 
of the left thigh and leg, the veteran appealed the initial 
rating assigned by the RO.  This is considered a 
"downstream" issue, as the veteran has raised a new issue 
(increased rating), following the grant of the benefits 
sought (service connection).  

Thereafter, in a July 2006 letter, the RO advised the veteran 
of the evidence and information needed to substantiate his 
claim for a higher disability rating for his residuals of a 
grenade explosion.  The letter explained that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant DCs, which typically provide 
for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  The letter also provided the 
specific rating criteria that would be considered in 
potentially evaluating his disability for scarring under 
38 C.F.R. § 4.118, Diagnostic Codes (DCs) 7802-7804, and for 
muscle injury under 38 C.F.R. § 4.73, DCs 5313 and 5317.  

This letter again advised the veteran of which information 
and evidence VA will obtain, and which information and 
evidence the claimant is expected to provide.  The veteran 
was also asked to provide any evidence in his possession that 
he believes might support his claim.  Furthermore, the letter 
also advised the veteran as to how VA would assign an 
effective date should his claim be granted, and the type of 
evidence or information he could provide that would affect 
any determination as to that effective date.  His claim was 
subsequently readjudicated in a September 2006 Supplemental 
Statement of the Case (SSOC).  

As to the Court's holding in Dingess, element (1) is not in 
dispute, and the December 2004 letter fully advised the 
veteran as to elements (2) and (3).  The July 2006 letter 
subsequently advised the veteran as to elements (4) and (5).  
With respect to element (4), the letter also satisfied the 
requirements of the Court's recent holding in Vazquez-Flores 
as to the information VA must provide to a claimant seeking a 
higher disability rating.  Furthermore, the record reflects 
that the veteran's attorney has demonstrated actual knowledge 
of the information and evidence needed to substantiate the 
claim for a higher rating by citing to the applicable rating 
criteria and discussing the relevant medical evidence of 
record.

Despite the fact that the notice as to the disability rating 
and effective date elements was provided following the 
initial adjudication of his claim, the Board finds any error 
in timeliness to be moot as his claim for a higher evaluation 
was subsequently readjudicated in the September 2006 SSOC.  
Thus, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).

The Board further finds that the duty to assist requirements 
have also been satisfied in this case.  Specifically, all 
obtainable evidence identified by the veteran relative to 
these issues has been obtained and associated with the claims 
folder, and that he has not identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for an equitable disposition of this appeal.  In 
December 2004, the veteran underwent a VA muscle examination, 
which provided the clinical findings necessary to rate the 
veteran's disability under the applicable diagnostic codes.

As explained in the Introduction, following the Board's 
September 2007 decision, the VA Office of General Counsel and 
the appellant's attorney filed a joint motion for remand, 
requesting that the Court vacate the Board's August 2007 
decision and remand the case for readjudication.  However, 
neither the attorney nor the VA Office of General Counsel 
asserted that the Board had erred in failing to obtain any 
relevant evidence that was not already associated with the 
claims file.  Following the Court's December 2007 Order that 
vacated the August 2007 decision, the Board issued a letter 
to the veteran's attorney providing him the opportunity to 
submit any further evidence or argument in support of his 
claim.  The attorney responded by submitting a letter setting 
forth further argument that the veteran was entitled to a 
higher rating under the evidence already of record, in 
particular the report of his December 2004 VA examination; 
but the attorney did not submit or identify any other 
obtainable evidence that was not already associated with the 
record.

Accordingly, under the facts of this case, the Board finds 
that the record has been fully developed, and that "it is 
difficult to discern what additional guidance VA could have 
provided to the veteran regarding what additional evidence he 
should submit to substantiate his claim[s]."  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing 
that the VCAA is a reason to remand many, many claims, but it 
is not an excuse to remand all claims); Reyes v. Brown, 7 
Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (both observing circumstances as to when a 
remand would not result in any significant benefit to the 
claimant). 

II.  Legal Criteria 

Disability evaluations are intended to compensate for the 
average impairment of earning capacity resulting from a 
service-connected disability.  They are primarily determined 
by comparing objective clinical findings with the criteria 
set forth in the Rating Schedule.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned 
where the disability picture more nearly approximates the 
criteria for the next higher rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2007).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Id. at 126-127; see 
also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The veteran is currently service-connected for residual scars 
of the thigh and leg, due to a grenade explosion, which have 
been evaluated as noncompensable under 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2007).  Under that code, scars which 
are superficial and painful on examination are rated as 10 
percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 7804.  
A superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7804, Note 
1. Other scars are rated based upon limitation of function of 
affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 
(2007).

Scars, other than head, face, or neck, that are deep or that 
cause limited motion are rated under 38 C.F.R. § 4.118, 
Diagnostic Code 7801 (2007).  A deep scar is one associated 
with underlying soft tissue damage.  38 C.F.R. § 4.118, 
Diagnostic Code 7801, Note 2.

Scars, other than head, face, or neck, that are superficial 
and that do not cause limited motion covering an area or 
areas of 144 square inches (929 sq. cm.) or greater are rated 
as 10 percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 
7802 (2007).  A superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic 
Code 7802, Note 2.

Diagnostic Code 7803 provides that a 10 percent rating is 
warranted for scars that are superficial and unstable.  38 
C.F.R. § 4.118, Diagnostic Code 7803 (2007).

Wounds such as those sustained by the veteran as a result of 
an explosion often result in impairment of muscle, bone 
and/or nerve.  Through and through wounds and other wounds of 
the deeper structures almost invariably destroy parts of 
muscle groups.  See 38 C.F.R. § 4.47 (2007).  Muscle Group 
damage is categorized as slight, moderate, moderately severe 
and/or severe and evaluated accordingly under 38 C.F.R. § 
4.56 (2007).

Evaluation of residuals of gunshot wound injuries includes 
consideration of resulting impairment to the muscles, bones, 
joints and/or nerves, as well as the deeper structures and 
residual symptomatic scarring.  38 C.F.R. §§ 4.44, 4.45, 
4.47, 4.48, 4.49, 4.50, 4.51, 4.52, 4.53, 4.54 (2007).  In 
considering the residuals of such injuries, it is essential 
to trace the medical-industrial history of the disabled 
person from the original injury, considering the nature of 
the injury and the attendant circumstances, and the 
requirements for, and the effect of, treatment over past 
periods, and the course of the recovery to date.  38 C.F.R. § 
4.41 (2007).

For rating purposes, the skeletal muscles of the body are 
divided into 23 muscle groups in 5 anatomical regions, which 
include six muscle groups for the pelvic girdle and thigh 
(Diagnostic Codes 5313 through 5318).  38 C.F.R. § 4.55(b).  
For muscle group injuries in different anatomical regions 
which do not act upon ankylosed joints, each muscle group 
injury shall be separately rated and the ratings combined 
only under the provisions of 38 C.F.R. § 4.25.  38 C.F.R. § 
4.55(f).  For compensable muscle groups which are in the same 
anatomical region but do not act on the same joint, the 
evaluation of the most severely injured muscle group will be 
increased one level and used as the combined evaluation for 
the affected muscle groups.  38 C.F.R. § 4.55(e).

Diagnostic Code 5313 pertains to impairment of Muscle Group 
(MG) XIII.  MG XIII is the posterior thigh muscle group.  The 
functions of this muscle group are extension of the hip, and 
flexion of the knee, outward and inward rotation of flexed 
knee, acting with MG XIV, 1, 2 synchronizing simultaneous 
flexion of hip and knee and extension of hop and knee by 
belt-over-pulley action at knee joint.  The involved muscles 
include the biceps femoris, the semimembranosus and the 
semitendinosus.  Under Diagnostic Code 5313, a slight injury 
warrants a noncompensable rating.  A moderate injury warrants 
a 10 percent rating.  A moderately severe injury warrants a 
30 percent rating.  A severe injury warrants a maximum 40 
percent rating.  38 C.F.R. § 4.73 (2007).

Diagnostic Code 5317 pertains to impairment of MG XVII, which 
includes those muscles responsible for extension of the hip, 
abduction of the thigh, elevation of the opposite side of the 
pelvis, tension of the fascia lata and iliotibial (Maissat's) 
band, acting with Muscle Group XIV, in postural support of 
the body steadying the pelvis upon the head of the femur and 
the condyles of the femur on the tibia.  Muscles listed as 
part of this group include the pelvic girdle group (the 
gluteus maximus, the gluteus medius, and the gluteus 
minimus).  Under Diagnostic Code 5317, a slight injury 
warrants a noncompensable rating.  A moderate injury warrants 
a 20 percent rating.  A moderately severe injury warrants a 
40 percent rating.  A severe injury warrants a maximum 50 
percent rating.  38 C.F.R. § 4.73 (2007).



38 C.F.R. § 4.56 provides as follows:

(a) An open comminuted fracture with muscle or tendon damage 
will be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal; (b) A 
through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged; (c) For VA rating purposes, the cardinal 
signs and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement; (d) 
Under diagnostic codes 5310 through 5312, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe or severe as follows:

(1) Slight disability of muscles.  (i) Type of injury.  
Simple wound of muscle without debridement or infection. (ii) 
History and complaint.  Service department record of 
superficial wound with brief treatment and return to duty.  
Healing with good functional results.  No cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) of 
this section.  (iii) Objective findings.  Minimal scar.  No 
evidence of fascial defect, atrophy, or impaired tonus. No 
impairment of function or metallic fragments retained in 
muscle tissue.

(2) Moderate disability of muscles.  (i) Type of injury.  
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  (ii) History and 
complaint.  Service department record or other evidence of 
in-service treatment for the wound.  Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.  (iii) Objective findings.  Entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.

(3) Moderately severe disability of muscles.  (i) Type of 
injury.  Through and through or deep penetrating wound by 
small high velocity missile or large low- velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.  (ii) History and 
complaint.  Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound. Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of inability to 
keep up with work requirements. (iii) Objective findings.  
Entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.

(4) Severe disability of muscles.  (i) Type of injury.  
Through and through or deep penetrating wound due to high- 
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring.  (ii) 
History and complaint.  Service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.  (iii) 
Objective findings.  Ragged, depressed and adherent scars 
indicating wide damage to muscle groups in missile track.  
Palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in wound area.  Muscles swell and harden 
abnormally in contraction.  Tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  
If present, the following are also signs of severe muscle 
disability: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile.  (B) Adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle.  (C) Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.  (D) Visible 
or measurable atrophy.  (E) Adaptive contraction of an 
opposing group of muscles.  (F) Atrophy of muscle groups not 
in the track of the missile, particularly of the trapezius 
and serratus in wounds of the shoulder girdle.  (G) 
Induration or atrophy of an entire muscle following simple 
piercing by a projectile.

A muscle injury rating will not be combined with a peripheral 
nerve paralysis rating of the same body part, unless the 
injuries affect entirely different functions.  38 C.F.R. § 
4.55(a) (2007).

III.  Analysis

The veteran is seeking separate, compensable evaluations for 
the residuals of a grenade explosion.  His attorney contends 
that he should be awarded at least a 30 percent rating for 
moderately severe injury to Muscle Group XIII under 
Diagnostic Code 5313 and a 40 percent rating for moderately 
severe injury to Muscle Group XVII under Diagnostic Code 
5317.

As explained in the Introduction, this case previously came 
before the Board.  In an August 2007 decision, the Board 
denied entitlement to a compensable evaluation for residual 
scars of the left thigh and leg, due to a grenade explosion.  
The veteran subsequently appealed the Board's decision, and 
in December 2007, the Court granted a joint motion filed by 
the veteran's attorney and General Counsel, vacated the 
Board's August 2007 decision and remanded the case to the 
Board for compliance with directives that were specified in 
the joint motion.  In the joint motion, the parties agreed 
that the Board had erred by providing insufficient reasons 
and bases as to why separate disability ratings were not 
warranted for muscle damage under Diagnostic Codes 5313 and 
5317.

The Board will now proceed to readjudicate the veteran's 
claim in light of the concerns raised in the joint motion.  
At the outset of this discussion, the Board notes that it is 
mindful of the Court's instructions in Fletcher v. Derwinski, 
1 Vet. App. 394, 397 (1991), to the effect that a remand by 
the Court is not "merely for the purposes of rewriting the 
opinion so that it will superficially comply with the 
'reasons or bases' requirement of 38 U.S.C. § 7104(d)(1)...[a] 
remand is meant to entail a critical examination of the 
justification for the decision."  The Board's analysis 
herein has been undertaken with that obligation in mind.

Having reviewed the complete record, and for the reasons and 
bases set forth below, the Board finds that the preponderance 
of the evidence is against granting compensable evaluations 
under Diagnostic Codes 5313 and/or 5317.  In this regard, the 
Board notes that the veteran's service medical records show 
that he was treated for a grenade fragment wound in July 
1967.  The wound was described as "superficial" and as 
being present on the left low back.  The wound was debrided, 
and it was noted two days later that it looked "good."  
However, the examiner also noted at that time that daily 
hydrogen peroxide might help keep the wound cleaner and 
dryer.  No further complaints or treatment were noted in 
service regarding grenade fragment wounds.  In a report of 
medical history completed for separation in June 1968, the 
veteran did not report any history of complaints related to 
that injury, and, in an accompanying report of medical 
examination dated in June 1968, his spine and lower 
extremities were found to be normal.

When the veteran filed his original claim for compensation in 
September 2004, he reported a history of back problems since 
his initial injury in service.  He also described walking 
with a limp and experiencing a great deal of pain in his left 
hip.  He described numbness in his left leg, and daily muscle 
spasms.  The veteran also reported that he could not sit in a 
normal chair or on a couch without extreme discomfort.  
However, in a subsequent statement received in December 2004, 
the veteran indicated that he had not received any VA or 
private treatment for these problems.  

In December 2004, the veteran underwent a VA muscles 
examination.  The examiner reviewed the veteran's claim file, 
and noted that the veteran reported being injured in a 
grenade explosion in his upper left buttock and left thigh, 
posterior part.  Physical examination confirmed the presence 
of a scar in the area of the left buttock, gluteus maximum 
superior part (posterior).  This was described as 1 cm. x 
1mm., hardly seen, superficial, nontender, and with a color 
similar to the surrounding skin.  Another scar was observed 
in the area of the left posterior thigh, and it was described 
as 3 x 2 cm. in size, nontender, and superficial.  The 
examiner concluded that there was no significant muscle loss 
and no muscle tumor, and no adhesions or tendon damage.  
Muscle strength was described as "okay" and no muscle 
herniation was noted.  No evidence of bony, neurological or 
vascular involvement was noted.  The examiner noted diagnoses 
of scars after muscle injury to the posterior muscle of the 
left thigh (MG XIII) and upper left gluteus maximums without 
significant functional impairment and without significant 
changes in the muscles.  

During a subsequent personal hearing held in December 2006, 
the veteran reported that he had been sent back into the 
field only a few days after his injury in July 1967, but that 
it became infected and remained so for a month or two before 
it began to heal.  He described continuing to experience pain 
in the left side of his back since service, which continued 
to worsen, and in his left hip.

The Board has considered the veteran's complaints of pain and 
numbness in his back and left hip, as expressed in written 
statements and during his personal hearing.  The Board has 
also considered the argument of the veteran's attorney that 
separate compensable ratings should be warranted under 
Diagnostic Codes 5313 and 5317 for moderately severe injuries 
to muscle groups XIII and XVII.  

However, while the Board agrees with the veteran's attorney 
that the wounds sustained by the veteran in service did 
involve injury to muscle groups XIII and XVII, the Board 
finds that the preponderance of the evidence establishes 
these injuries to be no more than slight in severity.  As 
noted, these injuries were described as superficial in 
service and he underwent only brief treatment before 
returning to duty.  Recent physical examination has revealed 
only minimal scars with no evidence of fascial defect, 
atrophy, or impaired tonus.  Physical examination also 
revealed no impairment of function and no metallic fragments 
retained in muscle tissue.

The veteran's attorney has emphasized the fact that the 
veteran's wounds underwent debridement in service; however, 
the Board notes that this fact, alone, does not support the 
assignment of a higher evaluation under the criteria of 
38 C.F.R. §  4.56, particularly given the very brief period 
of treatment required before the veteran's return to duty.  
See Tropf v. Nicholson, 20 Vet. App. 317 (2006) (holding that 
§ 4.56 provides for a totality of the circumstances test, and 
that no single factor is controlling).  Although the veteran 
described observing pus in the wound for a month or two 
following his return to duty, a clinical record dated two 
days after his debridement described the wound as healing 
well, and no subsequent complaints or treatment are noted.  
No complaints or findings were noted at separation either, 
and the December 2004 VA examination was essentially negative 
for any objective findings of muscle injury.  There were also 
no findings of any residual vascular damage, nerve paralysis, 
or musculoskeletal injury related to the in-service wounds.

The Board has considered the veteran's complaints of pain and 
functional loss as described during his personal hearing, 
which his attorney has argued establish the presence of 
cardinal signs and symptoms of muscle disability as 
identified in 38 C.F.R. § 4.56 [loss of power, weakness, 
lower threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement].  However, while 
the veteran is competent to describe symptoms, he is not 
competent to offer an opinion as to the etiology of those 
symptoms.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
As noted above, the VA examiner conducted a thorough physical 
examination and concluded that there was no evidence of 
muscle loss or weakness;  no adhesions or muscle herniation; 
and no evidence of significant functional loss.  Thus, while 
the veteran may experience back and leg problems as he has 
described, it is clear that the VA examiner felt that his in-
service wounds were not currently responsible for any 
functional impairment he may be experiencing.  In fact, it is 
clear that the VA examiner felt that the injuries he 
sustained in service were essentially asymptomatic at this 
time.

In summary, the Board finds that the greater weight of 
probative evidence establishes that the veteran sustained no 
more than "slight" disability to muscle groups XIII and 
XVII, which is defined under 38 C.F.R. § 4.56 as a 
superficial wound with brief treatment and return to duty; no 
cardinal signs or symptoms of muscle disability; minimal 
scarring with no evidence of fascial defect, atrophy, or 
impaired tonus; and no impairment of function or metallic 
fragments retained in muscle tissue.  Under Diagnostic Codes 
5313 and 5317, slight disability to these muscle groups 
warrants a noncompensable evaluation.

As the veteran's residuals of a grenade explosion were 
evaluated by the RO under Diagnostic Code 7804, the Board has 
considered whether compensable ratings may be warranted for 
either of the scars present as a result of his in-service 
injury.  However, the Board finds that these scars do not 
meet the size or other requirements of the regulations 
pertaining to disabilities of the skin in order to warrant 
separate, compensable evaluations.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7800-7805 (2007).  During the December 2004 
VA examination, both scars were described as superficial and 
nontender, and the buttocks scar was also described as being 
"hardly seen."  There was no indication that either scar 
was unstable or causing limitation of function.  In light of 
these findings, separate disability ratings under the various 
Diagnostic Codes set forth under 38 C.F.R. § 4.118 are not 
warranted.

In summary, the Board finds that the preponderance of the 
evidence is against assigning compensable ratings under 
Diagnostic Codes 5313 and/or 5317, or assigning separate, 
compensable ratings under the Diagnostic Codes applicable to 
the scars.  The Board has considered the doctrine of 
reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claims, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Accordingly, the claim must be denied.


ORDER

Entitlement to separate, compensable evaluations for residual 
scars of the left thigh and leg, due to a grenade explosion, 
is denied.



____________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


